Dissenting Opinion by
Judge Colins:
I respectfully dissent.
While it is true, as the majority points out, that Brandywine did not have notice of the condemnation, and thus did not have the opportunity to select its own counsel, there is no allegation that its interests were not fairly represented. Furthermore, there is no allegation by Brandywine that the amount of the attorney’s fee award is unreasonable. Brandywine’s only complaint is that payment of the fee will diminish the amount it ultimately receives.
*303Regardless of the attorney hired by Brandywine to represent its interest in the condemnation proceedings, a reasonable fee would have been paid such attorney, thus diminishing Brandywine’s award in any event. Because Brandywine was fairly represented, and the fee award reasonable, equitable considerations prevail, and the trial court award should be affirmed. A party should not profit from another’s endeavors without making just reparation.